President of the General Assembly, Secretary-General of the United Nations, Heads of State and Government, ladies and gentlemen,
Last year, we met in New York for the General Assembly, and I called on each and every one of you to have the courage to build peace and shoulder our responsibilities together. Such courage, I must say, has been more than severely tested by a health, economic, social and security crisis of an unprecedented scale, which immediately became global, never before seen since the establishment of our Organization 75 years ago. That courage came first and foremost from those who were on the front line from the beginning, all around the world, and who are still there today, providing medical treatment, food, assistance and physical and moral support — our health-care personnel and humanitarian workers. With these opening words, I wish to place them in our thoughts. They are relying on us to commit to and build concrete responses together, since this crisis, clearly more than any other, requires cooperation and requires us to devise new international solutions.
First of all, I believe in science and knowledge, and humankind will defeat this pandemic; a cure will be found. But, in the meantime, and no one knows how long that will be, each of our countries have no other choice but to learn to live with the virus, and the world will have to learn to live with this new reality that we cannot escape, revealing our weaknesses and placing us before our immediate responsibilities. That new global reality is clear, brutal and certainly dizzying, and we must approach it without giving in to despair and despondency, but with clear-sightedness. All the challenges that we faced were intensified and exacerbated within a few months. The successes achieved were hampered and setbacks accumulated.
Years of progress in the fight against other infectious diseases, such as AIDS, malaria and tuberculosis, which we thought we could eradicate, have been delayed, or worse. More than 37 million people have fallen into, or fallen back into, extreme poverty. Food insecurity is a serious threat, and it has increased. More than 1 billion students have been affected by schools closing in more than 160 countries. Forty million children have been deprived of their first year of education. Women have been on the front line and have seen all forms of sexual, domestic and gender-based violence build up against them.
In the light of that and the many other effects of the pandemic that has struck our planet and which continues to affect every continent, our means of collective action has further fragmented. While the only solution will be found through our cooperation, the international organizations that we crucially need, such as the World Health Organization, have been accused by some of complacency, while others manipulate them. Trusted third-party scientists and journalists, who are so essential to our understanding and ability to efficiently respond to the crisis, have been undermined by State propaganda, as well as the misinformation epidemic. Our Organization risked powerlessness. The Security Council, the guarantor of peace and stability, struggled to agree on a humanitarian truce that we supported with all our strength. Just imagine. We struggled so much to agree on so little. But the permanent members were unable, in such exceptional circumstances, to come together as we would have liked, because two of them chose to demonstrate their rivalry rather than collective effectiveness. All of fractures that existed before the pandemic — the hegemonic clash of Powers, the undermining and the manipulation of multilateralism and the trampling of international law — have only increased and deepened due to the global destabilization created by the pandemic.
We can no longer turn a blind eye. We no longer have the option or, if I may say, luxury to dither. The pandemic must be a wake-up call for our Organization, and a moment of redemption. That is possible because, in this challenge, we have seen signs of hope.
As a result of the crisis, the European Union, which many predicted would become divided and powerless, has taken a historic step towards unity, sovereignty, solidarity and a vision of the future. It was Europe that, together with its African partners, took the initiative at the Group of Twenty (G-20) to help the most vulnerable countries to tackle the pandemic and ease the debt burden that weighs on economies and jeopardizes the continent’s future. For the first time at a G-20 finance meeting, we agreed a debt moratorium for the poorest countries in Africa. It was Europe that, with its partners, created the ACT-A initiative so that resources to combat the pandemic would be accessible to all. Thanks to Europe, along with others, the World Health Assembly decided to learn lessons from the pandemic and improve early-warning and response systems to better prevent such crises. It was Europe that, together with its partners in Asia, America and Africa, has had the drive to develop, propose and provide tangible solutions through cooperation, solidarity and action.
In the future, we will need to take into account these new balances that are currently taking shape. We will need to rely on the strength of goodwill, because the world, as it is today, cannot come down to rivalry between China and the United States, no matter the global weight of those two great Powers, no matter the history that binds us together, particularly to the United States of America. The crisis, the collapse of our cooperation frameworks and the fragilities that I have just mentioned mean that we must rebuild a new order and that Europe must accept its full share of responsibility. That means upholding its values and its affinity for the future and building new solutions because we are not collectively condemned to a dance of power, which would, in a way, reduce us to merely being the sorry spectators of collective powerlessness. We have room to manoeuvre; it is up to us to make use of that space and to define our priorities in such an environment. We need to establish our choices clearly and build new partnerships. In the coming weeks and months, there will be fundamental choices to be made and decisions to be taken before our peoples and the international community. Those choices will have an immediate impact on the life of our nations, the existence of our citizens and the global course. We must not shy away from them, because it is precisely when things become shaky that we must get back to what is important. And I have very strongly believed, since the start of the present COVID-19 crisis, that this is not some sort of parenthesis that has opened and will reclose; this is what arises in a world beset by deep-seated crises stemming from our very interdependencies. There will undoubtedly one day be a cure for the pandemic, but there will be no miracle cure for the destruction of the modern order. There will be no miracle cure for the sort of paradox in which we are immersed. Our societies have never been so interdependent. And at the very moment when all this is taking place, never have we been so out of tune, so out of alignment, so incapable of building quick solutions — so wrapped up in our own situations as even to destroy the frameworks for cooperation we managed to build throughout the past decades.
This is why I wanted to lay out before this Assembly the five priorities on which France wishes — primarily with its European partners, but also with all the powers of goodwill, that is to say with all those prepared to engage in doing so — to lay the foundations for a new modern consensus that will allow us to act concretely in the world as it is.
The first principle, or the first objective, is the fight against the proliferation of weapons of mass destruction and against terrorism, the leading threats to our collective security.
The strategy of maximum pressure, pursued for several years, has not yet made it possible to put an end to the destabilizing activities of Iran, or to ensure that Iran will not be able to acquire nuclear weapons. That is why France, which, you will remember, was not the country that initiated the negotiations at the time, then designed the JCPOA. But France, with its German and British partners, will continue demanding the full implementation of the 2015 Vienna Agreement and will not accept the violations committed by Iran. However, we will not compromise on the activation of a mechanism that the United States, on its own, when leaving the agreement, is not in a position to activate. That would undermine the unity of the Security Council and the integrity of its decisions, and it would run the risk of further aggravating tensions in the region. But we need to build over time a useful framework for action, as I recalled before the General Assembly now more than two years ago — that is to say, the capacity to implement the 2015 agreement. First, promptly, to ensure that, in the long term, Iran will never gain access to nuclear weapons, but also to ensure that we will respond to Iran’s ballistic activity and destabilization of the region.
On North Korea, we supported the efforts of the United States of America to pave the way for negotiations to begin. Even though tangible results are yet to be attained, these initiatives were important, and what we are waiting for now are concrete gestures of commitment from North Korea. It must comply with the resolutions of the Security Council and engage promptly and in good faith in a process of complete, verifiable and irreversible denuclearization. This is the only possible way to achieve a political solution and lasting peace on the Korean peninsula. It essential for regional stability and security as well as for international peace and security.
Likewise, we will not tolerate the use of chemical weapons in Europe, in Russia or in Syria. In the name of collective security, I repeat here to Russia the need for light to be fully shed on the attempted assassination of a member of the political opposition using a novichok nerve agent. This investigation must be swift and full, as we will enforce our red lines. And, in this area, France has always fully applied its red lines set since I have been President of the Republic. Our collective security also means fighting terrorism wherever necessary. Terrorism struck on French soil, and in our flesh, several times in recent years, with terrorist acts at times fomented in the very heart, at the epicentre, of Islamist terrorism. I am thinking, in particular, of the 2015 attacks planned in Syria. This is why France will always be strongly committed to the Levant and in support of Iraqi sovereignty, and stands alongside its Sahelian partners. In the Levant, we will remain committed members of the international coalition. We won an initial victory in ending the territorial caliphate. That victory did not signal an end to the war in the region. We will continue to fight against all terrorists in the context of the international coalition and alongside all our regional partners. Here I wish to recall the role Kurdish fighters played in Syria alongside the coalition against Da’esh and the terrorists. I also wish to recall the essential role that Iraq and its people played and continue to play in this fight. This is why France strongly supports all the initiatives Iraq is taking today and will continue to take for its sovereignty and its role in the fight against terrorism.
In the Sahel, France is, as you know, deeply involved, primarily alongside the five States of the Sahel. The Pau and Nouakchott summits made it possible to lay the groundwork for a coalition to strengthen the fight against our two enemies in this region, the Islamic State and Al-Qaida. Both organizations have suffered unprecedented setbacks in recent months. The objectives set in Pau, to focus on the tri-border region and the ISGS, produced unprecedented tangible results. We will continue these efforts. With the support of Barkhane and our European and American partners, the G-5 Sahel armies have regained the advantage, reclaiming positions that had been lost. This dynamic must continue. This is the very purpose of the coalition we are building. Events in Mali over recent weeks further remind us of the obvious: democracy and the fight against terrorism go hand in hand. These two struggles are inextricable. And only democracy, justice, the rule of law and development will restore lasting peace to the Sahel. Those who entered Mali in the name of these principles must not now betray them. They must put Mali irreversibly on track towards the restoration of civilian authority and the prompt holding of elections. France, like its African partners in particular, can only remain engaged on this condition. I will say it and repeat it very clearly: France is only present on Malian soil, as on the soil of other countries in the region, at the request of sovereign States and regional organizations. The very second those States want us to leave or believe they can fight terrorism on their own, we will withdraw. I therefore asked for reiteration, in Pau then in Nouakchott, of that request, that need for our involvement, which was also reconfirmed by the junta in Mali. And we will remain highly vigilant on this point. I believe in the sovereignty of peoples, and I think that our fight against terrorism can be meaningful and sustainable only if it is combined with respect for that sovereignty, along with effective democracy and a genuine development policy such as the one we designed with the Alliance for the Sahel, which, along with our European and African partners as well as the World Bank, we are continuing to develop in order to undertake constructive action on the ground.
The second priority for the coming months, in my view, is the demanding task of building peace and stability with respect for the sovereign equality of peoples. The grammar of peace and stability must be redefined, because the lines have shifted radically as a result of the crisis; in fact, they had changed well before it. The withdrawal of America, which acted as the guarantor of last resort of an international system that is now struggling; the hegemonic assertion of other Powers as a result of that disengagement; China’s projection beyond its borders; and the strengthening of European sovereignty are all underlying trends that should lead us to rethink the modalities of our collective action aimed at ensuring peace and security. Our policy principles in this respect must be clear, and we must no longer hesitate to apply them: respect for the sovereign rights of peoples, the consolidation of States based on the rule of law and of their means of implementation, and the requirement and responsibility to ensure the effective implementation of the decisions taken under the auspices of the United Nations.
That is exactly what we are doing in Lebanon, where the aspirations of the sovereign Lebanese people must be respected, heard and supported despite the unacceptable transgressions of the Lebanese political class. I wish to reiterate here my full support for the Lebanese people and my determination to act from where I am and with full respect for Lebanese sovereignty, in a spirit of friendship and expectation, as I have so often said, so that Lebanon can recover, so that life there can improve and in order to chart the course towards conciliation and a more effective democracy. But Lebanon is a treasure for all humankind — a treasure because it represents a form of exception, democracy and pluralism in a region that is caught in the grip of terrorism and hegemonic Powers. The United Nations, as it has been doing this summer and over the long term, must work together with civil society and non-governmental organizations in order to tackle immediate needs and begin reconstruction. Here too we will remain fully committed.
In Syria, the resumption of talks in Geneva under the auspices of the United Nations is a positive step, but this process cannot be limited to the drafting of a new constitution. It will have to involve the holding of free, fair and transparent elections in order to ensure respect for the aspirations and sovereignty of the Syrian people. France and its European partners will therefore continue to base the financing of reconstruction and the normalization of relations with Damascus on the implementation of a credible political solution, which is the only sustainable solution and the only one that will make it possible to eradicate terrorism in the region.
Peace in the Middle East remains a necessity, first and foremost for the Israelis and the Palestinians, but also for us all. I welcome the fact that Israel has been recognized by additional Arab countries. That is legitimate recognition. It is also a pledge of hope for the future. However, a just and lasting peace requires above all a path back to decisive negotiations that will allow the Palestinians to finally exercise their rights. There is no alternative to courageous negotiations, which will require agreement on the most difficult issues while respecting the legitimate aspirations of the parties to full recognition of their security and sovereignty. I do not believe in peace built on hegemony or humiliation, even if financial compensation is provided, because we know all too well that money cannot compensate for the humiliation of a people. It is up to us, collectively, to work towards that ambitious solution.
In Libya, the crisis is now having a profound impact on regional stability and has been aggravated by increased outside interference. In my view, Libya is the perfect example of the mistakes that we ourselves could make if we fail to respect the sovereignty of peoples. No Power can seek the good of a people unless the people agree to it and build it themselves through their chosen paths of transition. So today we have no choice but to take very concrete action. That is what Europe is doing to effectively and universally enforce the arms embargo decided by the United Nations. That embargo is currently being violated by several Powers. The situation is not sustainable. Several Powers have also decided to continue importing fighters from the Syrian theatre, exporting terrorism to the region and disregarding the interests of Libya, its neighbours in the Sahel and Europe. Collectively, we have not sufficiently spoken out against those actions, and we must take a much harder line in the weeks to come. We are working together with all our partners in the countries neighbouring Libya to achieve a sustainable ceasefire and then to set in motion a process enabling a political resolution to the conflict under the auspices of the United Nations. That is the initiative that France wishes to undertake in the coming weeks along with the Secretary-General of the United Nations. We must bring together all neighbouring countries to help reach a solution for Libya. Such renewed involvement on the part of Libya’s neighbours is vital in the long term.
In the eastern Mediterranean, we must resume effective and clarified dialogue to avert a fresh area of confrontation and the undermining of international law. The Mediterranean countries of the European Union expressed themselves clearly in that respect a few days ago in Ajaccio. We respect and are prepared to engage in dialogue with Turkey, but we expect it to respect European sovereignty and international law and provide clarification concerning its activities in Libya and in Syria. Insults are ineffective. Such words and actions have no place in responsible relations among States nor can they obfuscate Europe’s call for accountability. We Europeans are ready for dialogue and for the essential construction of a Pax Mediterranea, but not through intimidation or a bullying mentality. There must be respect for international law and cooperation and respect among allies. Those principles are non-negotiable.
In continental Europe, regarding the Ukrainian crisis, this year the Normandy format allowed us, along with the Federal Chancellor of Germany, to make some initial progress. But the situation in Belarus could lead to further division within our continent. The courage of the people of Belarus commands the admiration of us all. Their aspirations must be fulfilled, and we stand alongside them. I cannot stress this enough. A national political dialogue must be established and any external interference avoided. Along with the German Chancellor and the President of the European Council, we had the opportunity to hold discussions with President Putin in which we advocated for the mediation proposed by the Organization for Security and Cooperation in Europe. We see no other way forward. Neither interference nor guilty silence is a solution. Europe, in this area as well, will deliver with respect to its responsibility, its history and its geography. But believing in peace and stability in our region also means wanting to build a new grammar, as it were, for continental Europe, for lasting stability. That cannot be reduced to historical agreements or the dismantling of such agreements in recent years. When we speak of peace and stability, and of collective security for Europe, I cannot remain silent today about the fact that we are living in a situation where our security and stability greatly depend on agreements signed in the past between the United States of America and the Union of Soviet Socialist Republics, and that such agreements have been gradually dismantled over the past decade. The end of the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles marked an important step that we must not remain silent about. That is why I hope that we, as Europeans, can re-engage in a comprehensive and ambitious discussion with all our neighbours with regard to our collective security and build a new framework that takes into account the end of these historic treaties. I also want to be very clear when I say that we will not delegate our collective security to Powers other than Europe.
Thirdly, we must protect our common goods. That is the responsibility of all, as it goes beyond our national interests and regional balances. Protecting our common goods is not at odds with the exercise of our sovereignty. On the contrary, it is the only way to truly preserve our sovereignty by maintaining control over our future. This is exactly what the crisis we face has unquestionably taught us once again.
During an epidemic, the health of one is the health of all. We have a unique opportunity to make the means for combating the pandemic into global public goods to which everyone should have access. That is the meaning behind the action we are taking under the Access to COVID-19 Tools Accelerator, which we will consolidate in the coming months across all pillars, particularly with regard to improving health systems. Health, a global public good, is a battle we have been waging throughout the past year, as well as in Lyon, mobilizing the international community once again to finance the fight against historic epidemics. This is what we will continue to do and we must step up our efforts in the months ahead.
Now more than ever, the climate and biodiversity must be central to our collective agenda — not in words, but deeds. This December marks five years since the signing of the Paris Agreement on Climate Change. We already know that the objectives we collectively set will not be achieved. The response to the pandemic can help us change course. The massive recovery plans adopted in all countries provide a historic opportunity to transform our economic and development models. That must be a core element of the European Union’s ambition, and I would like to thank the President of the European Commission for her strong commitment. It must also be a core aspect of the work of the Group of Seven and the Group of 20. It is vital. That is also why, to mark the five-year anniversary of the Paris Agreement, I want France to mobilize the international community anew so that each and every one of us can take stock of our commitments without changing them and without muddying the waters, but instead by transparently renewing the commitment of all of our countries and regions with revitalized determination.
In the coming weeks, I am determined to see Europe reach a more ambitious agreement to achieve carbon neutrality by 2050. The President of the European Commission has set the objective of reducing greenhouse gas emissions by at least 55 per cent by 2030. That means we need to move more quickly and decisively towards an ambitious emission trading scheme, a carbon price floor and a carbon border tax. These measures must be taken together. One without the others would not be as effective.
On this basis and alongside our British and European partners, we will seek out the commitments of the major emitters ahead of the twenty-sixth Conference of the Parties to the United Nations Framework Convention on Climate Change, and we will stand by our partners, particularly in Africa, to achieve our common goals. The December meeting will be essential in that regard. In November, we will host a summit of development banks in Paris to ensure that all financial flows contribute to an environmental and inclusive recovery, in line with the Paris Agreement. On biodiversity, which we now know is clearly linked to climate change and human health, as has been demonstrated, we will be organizing a One Planet Summit in Marseilles with the United Nations and the World Bank. This One Planet Summit will enable us to build an agenda of concrete actions for protected land and marine areas, agroecology, biodiversity financing and the fight against deforestation, as well as the protection of ecosystems and species. The oceans, the poles and rainforests are part of the common heritage of humankind. It is our duty to protect them and we will do so ahead of the key events for the United Nations, including the Conference of the Parties to the United Nations Framework Convention on Climate Change on climate, biodiversity and the fight against desertification. As a show of commitment, I propose that we organize a summit next year in New York, ahead of the three Conferences of the Parties, so as to generate decisive impetus and produce tangible results.
The digital space is also a common good — a unique, open and trusted common good, which requires a new type of governance so that it is not captured, pirated and exploited. That is the meaning behind the initiatives that we are championing as part of the International Partnership on Information and Democracy of the Christchurch Appeal and the Global Partnership on Artificial Intelligence. We must consolidate each of these partnerships and make progress on the Aqaba Process. In that regard, I would like to thank the Prime Minister of New Zealand and the King of Jordan for their commitment to that agenda. These are now concrete solutions, but what we need now more than simply commitments is the action of major stakeholders and platforms, as well as and a commitment on the part of all of us to legislate and to regulate in our regions if they do not honour their commitments. The fight against hatred, the fight against terrorism and the creation of a common public order on the Internet are as important as technological innovation and freedom, because there can be no freedom without public order. It is up to us to create it through international action. I do not believe that the protection of freedom of expression can tolerate the discourse of terrorism, hate speech and anonymity in a way that permits the loss of inhibitions and is a cover for the violence it spurs. This agenda is vital to us all, and we will continue to take decisive action.
Finally, and I say this in the context of the epidemic that I just mentioned — education is an essential common good on which we will continue to work in the coming year. Hundreds of millions of our young people have dropped out of school because of the epidemic, but education, particularly the education of young girls, continues to be a priority, especially in Africa. Alongside President Macky Sail, we have committed to the Global Partnership for Education. We have raised new funds to finance the actions of the Partnership. The role today of the World Bank, of the United Nations, of the Global Partnership for Education, of UNESCO — the role also of our bilateral actions — must be strengthened in order to act even more effectively in the months and years to come in order to improve education, especially the education of young girls. This fight is not over — far from it — and we cannot forget that. In any event, it is at the heart of France’s commitment to defending and fighting for global public goods.
The fourth priority is the construction of a new era of globalization. The first era of globalization was initiated by the travels of Christopher Columbus and Ferdinand Magellan; it was that of discovery. It was also the era for the first invasions, of a kind of trial and error, of a form of fascination or sometimes of mutual misunderstandings.
The second era was that of the colonial empires and the industrial revolution of the nineteenth century, where globalization was through trade, the first opening up to the outside world, but also of the slave routes, the exploitation or development of some and the enslavement of others, the first population displacements and a reconfiguration of our world in the light of these acts of domination.
The third era began in 1989 with the fall of the Berlin Wall, the opening of borders, the belief in the possibility that the circulation of goods and people and the subsequent generalization of the Internet would lead to convergences of interests, values and ideas.
I have gone through a quick presentation of history in my address to the Assembly, when each of these eras could be separated into many other periods. But, basically, it is this third era of globalization that for the past 10 years or so has been called into question. That is because there was a deep conviction — the teleology that accompanied it — that this globalization would be one of peace, a rapprochement of values and a universalization of respect for others. That has been called into question by the financial crisis, the transformations of the world, the return of peoples, the awakening of national consciences and, finally, the global pandemic. Further, it has been called into question by a deep crisis — the crisis of the Western middle classes that at one point began to doubt what this new order, called by some the happy globalization, could bring to them, given that it was these middle classes that, everywhere in the West, were often the variables in the economic, and then cultural, adjustments required for the world to be so open.
It would therefore be unjustifiable in a way to deny everything that the third era of globalization has made possible, to deny everything that this period has brought in terms of prosperity. It has lifted hundreds of millions of people out of extreme poverty, precisely through a redistribution of world trade and production. Openness has raised awareness of travel and circulation, which has also partly improved our relations. It would be dangerous to lock ourselves into a historical stuttering where we engage in generalized protectionism by enacting customs duties and starting trade wars, falling into a kind of doubt that would lead us to the isolation or logic of power struggles. In our view, the risk is responding to this crisis of globalization with a nationalist retreat, with the violence of populism and extremism, and with the return of dominant Powers.
But it is clear that global value chains need to be rethought today because the crisis has shown that dependence on such strategic sectors as health, digital technology, artificial intelligence as well as food can call into question the free exercise of sovereignty in the world as it is. We have also seen that there are good dependencies and there are dependencies that weaken us. We need to preserve international trade and openness because it is good for us economically and socially, because we cannot reinternalize everything, because this approach leads to just dependencies that require cooperation.
But complete dependence on certain forces, be they technological, food-related or industrial, creates vulnerabilities that no longer allow for the kind of balances the world order requires. Furthermore, the inequalities of this new world order have become unsustainable. We have lifted hundreds of millions of people out of the extreme poverty that could be found in some countries. We have partly reduced North- South inequalities, but within some of our countries we have deepened inequalities. Furthermore, this new order makes the course of things play out in ways that are democratically unsustainable. Moreover, we have created a globalized consciousness that is today a kind of globalization, no longer of the knowledge that formed the basis of the Internet, but of feeling and resentment.
For each of these crises, we must provide a response. This is the strategy that the European Union, together with other Powers, is developing. It is imperative that our international rules be adapted to take account of these new realities and provide ourselves with the means for more balanced international cooperation anchored in respect for the sovereignty of each country and for the benefit of all. In this respect, the fight against inequalities must clearly be at the heart of this reconsidered globalization. France has taken initiatives that have yielded results on women’s entrepreneurship, on the Global Partnership for Education and on health for all, in order to fight against all inequalities of fate. But we must go further.
In a way, it is clear that this world in which we have lived was based on an academic consensus that gave way to a political and market consensus, which has often been called the Washington Consensus. It has run its course. Together, we must lay the foundations for a more just, more balanced, fairer and more sustainable form of globalization. We must reflect upon the terms of a globalization that accepts revisiting and rethinking the meaning of just sovereignty and fair trade, integrating the fight against inequalities in all their forms at the heart of its model, be they in terms of gender, social or economic condition, as well as the fight against global warming and in favour of biodiversity — one that allows for the sustainable integration of conditions for a new equilibrium in the world.
In this regard, as well, at the Paris Forum in a few weeks’ time, we will also have to make concrete proposals, and the work undertaken with the European Commission, the International Monetary Fund and many other forces for good will be essential. Along with Europe, Africa will be the driving force behind this redefinition of the terms of globalization, which is why we will continue to pursue our efforts within the framework of the initiative we established to help African countries face the pandemic at all levels — health, economic, social and humanitarian. In addition, the Group of Twenty summit in November will be a decisive meeting for the implementation of the debt moratorium that we have agreed upon and for going further. We must also improve our support for the immense energies of civil societies and the youth of the continent, which are its strength and its future. This is the underlying meaning of the initiatives we will carry out in the coming months with the diasporas and in support of the African private sector.
Finally, the fifth objective that I want to propose to the international community is enhancing respect for international humanitarian law and the fundamental rights of each individual. For me, this objective is essential to the very survival of the United Nations. Indeed, we have been witnessing a series of setbacks in this area and often too much silence. Since the United Nations established World Humanitarian Day, 5,000 personnel have been attacked and 1,800 have been murdered. The past year has been the deadliest yet. My thoughts go out in particular to these young French women and men who, within the Agency for Technical Cooperation and Development, worked in that very context, in the Niger, and were killed in atrocious conditions last August. No, the United Nations cannot sit idle in the face of such setbacks. This is why, with French non-governmental organizations and our international partners, we are building an initiative to ensure the effectiveness of international law, the protection of humanitarian personnel and the fight against impunity. The humanitarian space is a common heritage that we must protect by guaranteeing access to civilian populations and the protection of the personnel who support them. We have seen inexcusable setbacks on this subject. We have seen unacceptable practices, including on the part of permanent members of the Security Council, in Syria in particular. The neutrality of humanitarian action must be respected and its criminalization curbed.
Taking up our responsibilities in the humanitarian field also means showing solidarity and humanity in the area of migration. The situation at Moria, in Greece, is very difficult today. France, alongside Germany and its partners, will shoulder its responsibilities to welcome refugees, and we must all act together in the management of migratory flows so as to put an end to the trafficking of human beings, fatal crossings and routes of necessity. This will be at the heart of the European agenda for the coming weeks. I will have the opportunity to come back to it. We must step up the fight against these traffickers and live up to our responsibilities.
Finally, fundamental rights are not a Western idea that can be treated as interference on the part of all those who refer to them. These are the principles of our Organization, enshrined in texts that the States Members of the United Nations have freely consented to sign and to respect. That is the reason why, in particular, France has requested that an international mission, under the aegis of the United Nations, be dispatched to Xinjiang in order to take into account our collective concerns on the situation of the Uyghur Muslim minority.
And it is because we cannot tolerate the fact that, 25 years after the Beijing Conference, the rights of women throughout the world are experiencing a deep decline that we will organize next summer the Generation Equality Forum, alongside UN-Women and civil society, for the emancipation of all, the education of girls and the real and effective respect of human rights.
These are the five principles on which France wants to rebuild, with Member States, the foundations of the international order so that the foundations of our Organization are not washed away by the pandemic. On the contrary, as Winston Churchill said, if you do not take change by the hand, it will take you by the throat. This requires the establishment of functional international cooperation based on clear rules, defined and respected by all. Multilateralism is not just an act of faith; it is an operational necessity. No country will emerge from this ordeal on its own. International cooperation can be difficult, but it is objectively imperative.
However, we can no longer settle for a multilateralism of words that merely serves to accept the lowest common denominator as a way of hiding deep differences under a facade of consensus. We have to change our methods, reverse the terms of the contract, raise our voices loud and clear when some people pride themselves on adhering to alliances and their principles, organizations and their principles, only to trample on them in reality. Let us be honest, clear-headed and demanding with one another. Contemporary multilateralism must also involve international organizations, private actors, businesses, non-governmental organizations, researchers and citizens so that everyone is involved in the actions undertaken. It will be built on the basis of solid, respected and verified agreements among partners in good faith, around clear objectives and rules, and with real responsibility and accountability mechanisms.
This is why, at the Paris Peace Forum in November, we will strive with our European and African partners, and with all those in Asia, America and elsewhere who wish to join us, to consolidate the bases of this new international consensus, to the benefit of the future of our Organization. I do not believe in some great day of refoundation. I believe in determined, methodical, rigorous work to build a contemporary international order that will spare future generations the scourge of war, to assert human rights and equality between nations, and to promote social progress in greater freedom. That is the very promise of our Charter. It is timely. I believe in the strength of will and the value of sincerity and courage. And speaking to you at this very moment, despite the distance created by the screen, I remember the gaze of a Lebanese child I met a few days ago, who had lost everything — absolutely everything — but who had sworn to fight against all odds for what she believed in. I remember, too, the young French people murdered in the Niger because they believed in a world of humanity, solidarity and fraternity. But those I address today surely do and must have similar memories, which oblige us to act, excludes cynicism, and forbids us from losing hope or taking the easy way out. There are lives, but above all there are young girls and boys all over the world who get involved because they believe our words, because they live for and by our principles. If we betray them, it will be our fault above all if they are disillusioned or lose everything. So it is up to us. I know we can do it. In any case, wherever we are, we will do everything we can to act and I know that many of may counterparts are ready to do so as well. I count on each and every one of them. Thank you.